***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
           JOSEPHINE TOWERS, L.P., ET AL. v.
                    DIANA KELLY
                     (AC 41920)
                         Alvord, Moll and Beach, Js.

                                   Syllabus

The plaintiffs sought, by way of summary process, to regain possession of
   certain premises occupied by the defendant. The plaintiffs served on
   the defendant a pretermination notice, alleging that the defendant had
   violated her lease agreement, the house rules of the apartment building
   where the defendant resided, and several statutory provisions (§ 47a-
   11 (a) through (g)). Subsequently, a kitchen fire started in the defendant’s
   apartment after she began cooking on her stove and then fell asleep.
   Thereafter, the plaintiffs served on the defendant a notice to quit posses-
   sion of the premises. The trial court rendered a judgment of immediate
   possession in favor of the plaintiffs. Thereafter, the court denied the
   defendant’s motions to open the judgment and to dismiss for lack of
   subject matter jurisdiction, and the defendant appealed to this court,
   claiming that the plaintiffs served an insufficient notice to quit. Held
   that the trial court properly denied the defendant’s motions to open
   and to dismiss and the court had subject matter jurisdiction to render
   judgment on the ground of nuisance: notwithstanding the defendant’s
   claim that the notice to quit did not adhere to statutory requirements
   (§ 47a-23) in the absence of a new pretermination notice regarding the
   kitchen fire, a landlord is required to provide only the statutorily required
   notices, the notice to quit was required to state only that the pretermina-
   tion notice had been served and that the lease had terminated on the
   ground of nuisance, and the notice to quit included language that the
   defendant violated § 47a-11, which states that the defendant shall not
   conduct herself in a manner that constitutes a nuisance, and, thus, the
   pretermination notice provided the defendant with necessary informa-
   tion, and the notice to quit satisfied jurisdictional requirements.
        Argued January 22—officially released September 1, 2020

                             Procedural History

   Summary process action, brought to the Superior
Court in the judicial district of Waterbury, Housing Ses-
sion, and tried to the court, Spader, J.; judgment for the
plaintiffs; thereafter, the court denied the defendant’s
motions to dismiss and to open, and the defendant
appealed to this court. Affirmed.
   Sally R. Zanger, for the appellant (defendant).
   Lee N. Johnson, for the appellees (plaintiffs).
                          Opinion

   BEACH, J. In this summary process action, the defen-
dant, Diana Kelly, appeals from the decisions of the
trial court denying her motions to open the judgment
and to dismiss for lack of subject matter jurisdiction.
She contends that the court lacked jurisdiction and,
thus, improperly denied her motions, because the plain-
tiffs, Josephine Towers, L.P., and SHP Management Cor-
poration, served an insufficient notice to quit. She
argues that the notice to quit was insufficient to confer
jurisdiction because (1) although a pretermination
notice previously had been served, the notice to quit
alleged new violations that had not been included in
the prior pretermination notice, and (2) the notice to
quit did not adequately allege a serious nuisance. We
disagree and, accordingly, affirm the judgment of the
trial court.
  The record reveals the following facts and procedural
history. On February 8, 2012, the defendant entered into
a written lease agreement with the plaintiffs for an
apartment at Josephine Towers, a federally subsidized
housing complex in Waterbury. Under the terms of the
lease, the defendant agreed to abide by the house rules
of Josephine Towers, a copy of which she acknowl-
edged and signed.
   On October 12, 2017, pursuant to General Statutes
§ 47a-15, the plaintiffs served on the defendant a preter-
mination, or Kapa,1 notice. The notice averred that the
defendant had violated her lease agreement, Josephine
Towers’ house rules, and several statutory provisions.
The notice recited eleven alleged violations of § 10 of
the lease, which stated that the defendant ‘‘shall not
use residence or permit it to be used for any disorderly
or unlawful purpose or in any manner so as to interfere
with other [r]esidents’ quiet enjoyment of their resi-
dence.’’ (Internal quotation marks omitted.) Specific
allegations claimed that the defendant made false accu-
sations against other tenants, yelled at the property
manager about mail delivery, harassed other tenants
for cigarettes and money, told another tenant, ‘‘I don’t
care if Puerto Ricans die,’’ when that tenant refused to
give her money, complained about being pushed in the
elevator but refusing to call the police, verbally insulted
a disabled tenant, and threatened to hit another tenant.
(Internal quotation marks omitted.) The notice also
asserted that the defendant had violated General Stat-
utes § 47a-11 (a) through (g).2 It further informed the
defendant, consistent with the provisions of § 47a-15,
of her opportunity to repair or remedy the violations.
  On January 30, 2018, several months after the service
of the pretermination notice, the Waterbury Fire
Department responded to a report of a fire in the defen-
dant’s apartment. The resulting investigation report
indicated that a fire started after the defendant began
cooking on her kitchen stove but then fell asleep, leav-
ing the stove unattended. The fire caused $330 in dam-
ages. The plaintiffs did not serve a second pretermina-
tion notice in response to the fire but, rather, on
February 10, 2018, served a notice to quit possession
of the premises on or before February 26, 2018.
   Not a model of brevity, the notice to quit alleged
several types of violations as bases for eviction. It first
reiterated the lease violations recited in the pretermina-
tion notice and claimed that those violations had not
been cured or remedied. It then added an allegation
regarding the kitchen fire of January 30, 2018, and the
reasons why the defendant’s conduct regarding the fire
violated lease provisions and the tenant’s statutory obli-
gations pursuant to § 47a-11. Finally, the notice to quit
stated that the defendant’s conduct constituted a nui-
sance, as defined in General Statutes § 47a-32, or a
serious nuisance, as defined in § 47a-15.
   The plaintiffs served a summons and summary pro-
cess complaint on March 8, 2018. The complaint alleged
two counts. The first count restated the allegations of
the pretermination notice and claimed lease violations.
The second count incorporated the allegations of the
first count and added a paragraph regarding the fire,
asserting that the defendant’s conduct concerning the
fire violated § 47a-11 and created a nuisance. The sec-
ond count specifically alleged a violation of General
Statutes § 47a-23 (a) (1) (F), which provides that a viola-
tion of § 47a-11 may be a ground for an eviction. After
a bench trial, the court, Spader, J., rendered judgment
of immediate possession in favor of the plaintiffs on
June 20, 2018. The stated ground in the judicial notice
of the judgment was serious nuisance; the court later
stated, in the course of its articulation of the bases for
denial of the motion to open and the motion to dismiss,
that although the coded judicial notice referred only to
the ground of serious nuisance, judgment was actually
rendered in favor of the plaintiffs on both counts of
the complaint.3 The judgment was not appealed and an
execution was issued on June 28, 2018, but this execu-
tion was ‘‘returned unsatisfied.’’
  The defendant, while still represented by counsel
who had represented her at trial, filed, as a self-repre-
sented party, an application for a temporary injunction
and a motion to quash execution (audita querela) on
July 17, 2018. On July 18, 2018, counsel for the defendant
moved for permission to withdraw his appearance. On
July 25, 2018, new counsel entered her appearance; on
the same day, the defendant filed motions to dismiss
and to open the judgment.
  The court considered all of the pending motions at
a hearing on July 25, 2018. The gravamen of the defen-
dant’s motions to open and to dismiss was that the
notice to quit, in light of the pretermination notice,
was insufficient to confer subject matter jurisdiction.
Essentially, the defendant made two arguments: (1) the
notice to quit did not claim a serious nuisance, for which
the court rendered judgment; and (2) as to the ground
of lease violations, the plaintiffs had failed to serve a
pretermination notice regarding the kitchen fire. The
court denied all of the defendant’s motions. The defen-
dant vacated the premises on July 30, 2018.4
   On October 15, 2018, the defendant moved for articu-
lation of the factual and legal bases on which the court
had rendered its decision denying her motions to open
and to dismiss. The court issued an articulation on
October 29, 2018. In its articulation, the court explained
that several factual premises of the defendant’s memo-
randum of law in support of her motion to dismiss
were incorrect, in that, contrary to an assertion in the
defendant’s memorandum, serious nuisance was men-
tioned in the notice to quit, and a pretermination notice
had been served as to the other lease violations. The
court also explained that, despite the fact that the judi-
cial notice of the judgment mentioned only serious nui-
sance, it had actually found that the allegations of lease
violations were also proven, such that judgment had
been rendered in favor of the plaintiffs on both counts.
The court thus adhered to its prior decision regarding
the motions to open and to dismiss. This appeal fol-
lowed. Additional facts and procedural history will be
set forth as necessary.
  The defendant appeals from the denial of her motions
to dismiss and to open the judgment, which motions
were filed after the time to appeal from the judgment
had run. The denial of the motions constitutes an
appealable event, but only the propriety of the court’s
action regarding the posttrial motions, rather than the
merits of the underlying judgment, may be considered
on appeal. See, e.g., Alix v. Leech, 45 Conn. App. 1, 3–4,
692 A.2d 1309 (1997).
    The gravamen of both motions is that the court lacked
subject matter jurisdiction because of defects in the
notice to quit. The motions were filed on the same day
on which the court heard the parties and decided the
motions. The court appeared to consider the motion to
dismiss first and the motion to open second. Although
technically the court should have ruled on the motion
to open before any other motion was entertained, the
nearly simultaneous filing and consideration of the two
motions in this case, together with the identity of issues
presented in the motions, compel the conclusion that
declining to address the merits of the motions would
be a hypertechnical elevation of form over substance.
See Weinstein & Wisser, P.C. v. Cornelius, 151 Conn.
App. 174, 179, 94 A.3d 700 (2014) (holding that trial
court’s dismissal of ‘‘inextricably intertwined’’ motions
to open and dismiss did not render appeal moot because
‘‘[t]he motions asserted the same grounds and sought
very similar relief’’ (internal quotation marks omitted)).
   Our review of the claim of lack of subject matter
jurisdiction is plenary. See, e.g., Ajadi v. Commissioner
of Correction, 280 Conn. 514, 532, 911 A.2d 712 (2006);
Ins. Co. of Pennsylvania v. Waterfield, 102 Conn. App.
277, 281–82, 925 A.2d 451 (2007). The determination of
whether a trial court lacked subject matter jurisdiction
in the present case is based on a review of the docu-
ments in the record.
   A brief overview of the statutory scheme provides
useful context to the analysis of the present claim.
‘‘Summary process is a statutory remedy which enables
the landlord to recover possession from the tenant upon
the termination of a lease. . . . Pursuant to § 47a-15,
before a landlord may proceed with a summary process
action, except in those situations specifically excluded,
the landlord must first deliver a [pretermination] notice
to the tenant specifying the alleged violations and offer
the tenant a . . . period to remedy. . . . The legisla-
tive purpose . . . is to discourage summary evictions
against first offenders . . . . [I]f substantially the same
act or omission for which notice was given recurs within
six months, the landlord may terminate the rental agree-
ment in accordance with the provisions of [General
Statutes §§] 47a-23 to 47a-23b, inclusive.’’ (Citations
omitted; internal quotation marks omitted.) Housing
Authority v. Rodriguez, 178 Conn. App. 120, 126–27,
174 A.3d 844 (2017).
   Section 47a-15 provides in relevant part that ‘‘[p]rior
to the commencement of a summary process action,
except in the case in which the landlord elects . . . to
evict based on nonpayment of rent [or] on conduct by
the tenant which constitutes a serious nuisance . . .
if there is a material noncompliance with section 47a-
11 which materially affects the health and safety of the
other tenants or materially affects the physical condi-
tion of the premises, or if there is a material noncompli-
ance by the tenant with the rental agreement or a mate-
rial noncompliance with the rules and regulations
adopted in accordance with section 47a-9, and the land-
lord chooses to evict based on such noncompliance,
the landlord shall deliver a written notice to the tenant
specifying the acts or omissions constituting the breach
and that the rental agreement shall terminate upon a
date not less than fifteen days after receipt of the
notice.’’ Section 47a-15 further provides that a landlord
may proceed to serve a notice to quit pursuant to §§ 47a-
23 through 47a-23b if (1) where the breach can be reme-
died by repair, the tenant fails within fifteen days to
remedy the breach or to pay damages, or (2) ‘‘substan-
tially the same act or omission for which notice was
given recurs within six months . . . .’’ Section 47a-15
further defines the term ‘‘serious nuisance.’’
  The notice to quit, in turn, terminates the lease and
provides the jurisdictional basis for the summary pro-
cess action. See Vidiaki, LLC v. Just Breakfast &
Things!!! LLC, 133 Conn. App. 1, 17, 33 A.3d 848 (2012)
(‘‘[a] notice to quit is a condition precedent to a sum-
mary process action and, if defective, deprives the court
of subject matter jurisdiction’’ (internal quotation
marks omitted)). Section 47a-23 (a) (1) lists the grounds
that may provide the basis for eviction, providing that
a rental agreement or lease may terminate for, inter
alia, ‘‘(C) violation of the rental agreement or lease or
of any rules or regulations . . . [or] (F) violation of
section 47a-11 or subsection (b) of section 21-82 . . .
[or] (G) nuisance, as defined in section 47a-32, or seri-
ous nuisance, as defined in section 47a-15 . . . .’’ Sec-
tion 47a-23 (b) prescribes the form of the notice to quit:
it must include the reason for terminating the rental
agreement, but the reason is to be expressed in ‘‘statu-
tory language or words of similar import . . . .’’
  If the tenant fails to vacate the premises within the
designated time, the landlord may cause a complaint
to be served; see General Statutes § 47a-23a; and the
merits may be decided by the Superior Court.
   If an eviction is based on a claim of serious nuisance,
then, as that term is defined in § 47a-15, a pretermina-
tion notice is not required. A landlord may simply serve
a notice to quit alleging serious nuisance5 and, if appro-
priate, move to the next step. If the eviction is based
on a lease violation other than nonpayment of rent and/
or material noncompliance with the tenant’s obligations
as prescribed in § 47a-11, then a pretermination notice
and opportunity to cure are required before a notice to
quit may be served to terminate the tenancy. See Gen-
eral Statutes § 47a-15.
   Turning to the application of the principles described
herein to the circumstances of the present case, we
first consider whether the trial court had subject matter
jurisdiction to render judgment on the ground of nui-
sance.6 We conclude that it did.
   The pretermination notice of October 12, 2017, stated
that the defendant was materially noncompliant with
the rental agreement, house rules, and the requirements
of §§ 47a-11 (a) through (g) and 47a-32.7 The notice
listed eleven specific examples of the defendant’s
behavior that allegedly interfered with other tenants’
quiet enjoyment of their residences, and included lan-
guage from § 47a-15 regarding the opportunity to rem-
edy and the consequences of recurring behavior within
six months. The defendant does not appear to contest
that examples of conduct constituting nuisance were
included in the pretermination notice.
   The notice to quit, served approximately four months
after the pretermination notice, repeated the statements
included in the pretermination notice and added a refer-
ence to the kitchen fire of January 30, 2018. The defen-
dant argues that her conduct with respect to the kitchen
fire is not ‘‘substantially the same act or omission’’ as
the eleven specific allegations included in the pretermi-
nation notice, and, therefore, that the notice to quit did
not adhere to statutory requirements in the absence of
a new pretermination notice regarding the kitchen fire.
(Internal quotation marks omitted.) She argues that the
court, therefore, lacked jurisdiction to proceed.
    We disagree with the defendant’s conclusion. In
Housing Authority v. Martin, 95 Conn. App. 802, 814,
898 A.2d 245, cert. denied, 280 Conn. 904, 907 A.2d 90
(2006), we held that a landlord is required to provide
only the statutorily required notices. ‘‘[Section 47a-15]
indicates that the landlord shall deliver a written notice
to the tenant . . . specifying the breach or violation,
that the tenant has fifteen days to remedy the breach
if it can be remedied and that the rental agreement shall
not terminate if a breach is remedied within the cure
period. Because the statute specifically provides that
the landlord must deliver the pretermination notice
specifying the acts or omissions claimed to be in viola-
tion of the lease, our case law has established that a
landlord must plead compliance with the notice require-
ments in a summary process action. . . .
   ‘‘Although the statute provides that the rental agree-
ment will not terminate if the tenant can and does
remedy a breach within the fifteen day period, it does
not require the landlord to do anything more than
deliver the specified written notice. The statutory lan-
guage places an obligation on the landlord to deliver
the pretermination notice. In this case, the landlord has
alleged that it did deliver the requisite pretermination
notice. The notice claims that the tenant’s breach is
not remediable. We conclude that there was no need
to allege that there was a continuing violation. If a
violation is not remediable, it is irrelevant if it con-
tinues.
  ‘‘If a tenant claims that a breach can be and has been
remedied and is no longer continuing, the tenant should
state those claims in a special defense to the summary
process action.’’ (Citations omitted; emphasis altered;
internal quotation marks omitted.) Id., 813–14.
   The context of Martin is somewhat different from
the record in the present case, in that the appeal in
Martin arose from a judgment in favor of the tenant
after the trial court granted a motion to strike the com-
plaint on the ground that the complaint failed to allege
that the defendant had failed to remedy violations of
the lease agreement and §§ 47a-11 and 47a-32. Id., 803–
804. The principles announced in Martin, however,
apply directly to the circumstances of the present case.
Once the landlord serves the pretermination notice pre-
scribed in § 47a-15, setting forth violations of a rental
agreement, house rules and regulations, and material
noncompliance with the tenant’s obligations pursuant
to § 47a-11 or § 47a-32, the landlord has no obligation
prior to the service of the notice to quit to articulate
just how the situation has not been remedied; the point
of the pretermination notice is to put the tenant on
notice that he or she will be subject to eviction if the
violation is not remedied or, as in this case, if behavior
constituting nuisance continues.
  The notice to quit, on the other hand, serves the
entirely different purpose of terminating the lease and
providing the jurisdictional basis for a summary process
action. See Vidiaki, LLC v. Just Breakfast & Things!!!
LLC, supra, 133 Conn. App. 18–20. Section 47a-23 (b)
prescribes the form to be followed in drafting a notice
to quit: the notice is to identify, quite perfunctorily, the
parties, the premises, the quit date, and the reason for
termination of the lease or rental agreement. The reason
need only follow the statutory language.
   The distinction is developed in Vidiaki, LLC v. Just
Breakfast & Things!!! LLC, supra, 133 Conn. App. 19–20
n.7: ‘‘Section 47a-15 is designed to provide notice to the
tenant specifying the alleged violations and offer the
tenant a period of time to remedy. . . . Under § 47a-
15 [i]f the tenant can remedy the violation by repair or
by paying damages . . . the rental agreement contin-
ues. If the violation is not or cannot be remedied, the
landlord may institute a summary process action . . . .
There is a clear distinction between the two statutory
provisions: A pretermination notice . . . does not have
the effect of terminating a tenancy or of altering the
relationship of the landlord and tenant. . . . In con-
trast, it is well established that service of a notice to
quit possession pursuant to § 47a-23 is typically an
unequivocal act terminating a lease agreement with a
tenant. . . . Thus, § 47a-15 requires a necessary level
of specificity in order to provide the tenant with the
opportunity to remedy the violation. In contrast, a
notice to quit under § 47a-23 terminates the lease agree-
ment, and there is no opportunity to remedy the viola-
tion. It follows that a notice to quit . . . does not
require the same level of specificity as required under
§ 47a-15.’’ (Citations omitted; internal quotation
marks omitted.)
   The notice to quit in the present case, then, for the
purpose of establishing nuisance as a ground for evic-
tion, was required to state only that the pretermination
notice had been served and that the lease had termi-
nated on the ground of nuisance, as defined in § 47a-
32. The notice to quit included language stating that
‘‘you have violated . . . § 47a-11 . . . which states
that you shall conduct yourself . . . in a manner that
will not disturb . . . [neighbors’] peaceful enjoyment
of the premises or constitute a nuisance as defined in
§ 47a-32 . . . .’’ (Emphasis added.)
  Because the pretermination notice provided the
defendant with necessary information,8 and because the
notice to quit satisfied jurisdictional requirements, we
conclude that the trial court properly denied the defen-
dant’s motions to open and to dismiss. We further con-
clude that the court had subject matter jurisdiction to
render judgment on the ground of nuisance.9 Because of
our conclusion that the notice to quit conferred subject
matter jurisdiction on the court to render judgment
on the ground of nuisance, we need not consider the
defendant’s second issue on appeal, that serious nui-
sance was not sufficiently stated as a ground in the
notice to quit.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     See Kapa Associates v. Flores, 35 Conn. Supp. 274, 408 A.2d 22 (1979).
  2
     General Statutes § 47a-11 provides in relevant part: ‘‘A tenant shall: (a)
Comply with all obligations primarily imposed upon tenants by applicable
provisions of any building, housing or fire code materially affecting health
and safety . . . (f) not wilfully or negligently destroy, deface, damage,
impair or remove any part of the premises permit any other person to do
so; (g) conduct himself and require other persons on the premises with his
consent to conduct themselves in a manner that will not disturb his neigh-
bors’ peaceful enjoyment of the premises or constitute a nuisance, as defined
in section 47a-32, or a serious nuisance, as defined in section 47a-15 . . . .’’
   3
     According to the trial court, if judgment is rendered on two or more
grounds, the ground corresponding to the shortest resulting stay of execution
will be coded. The court stated in a footnote of its articulation that, ‘‘[p]roce-
durally, in all summary process cases in which the [p]laintiff has claimed
multiple counts and/or statutory causes of action, the clerks of our courts
‘code’ the judgment under one count for the purposes of determining how
to handle the filing of an Application for Stay of Execution pursuant to . . .
General Statutes § 47a-37 et seq. Here, while the clerk coded the judgment
as ‘serious nuisance,’ judgment entered in favor for plantiff[s] in full on
BOTH counts of [their] complaint.’’
   4
     Although vacating the premises ordinarily causes an appeal from a sum-
mary process judgment to be rendered moot; see, e.g., Bridgeport v. Grace
Building, LLC, 181 Conn. App. 280, 295, 186 A.3d 754 (2018) (‘‘[a]s a general
matter, this court has concluded that an appeal has become moot when, at
the time of the appeal, an appellant no longer is in possession of the prem-
ises’’); the parties agree that eviction from subsidized housing causes collat-
eral consequences such that mootness is avoided. See id., 295–96 (‘‘[the]
general [mootness] rule does not apply when an appellant can demonstrate
that ‘the judgment has potentially prejudicial collateral consequences to
the defendant’ ’’).
   5
     The defendant argues that some specificity in the allegation of serious
nuisance is required, such as the specific statutory subsection relied on.
Because we conclude that the notice to quit confers jurisdiction on the
ground of nuisance, rather than serious nuisance, we need not reach this
claim.
   6
     There is some confusion in the record as to what ground or grounds
formed the basis for the judgment. As stated previously, the judicial notice
of judgment states serious nuisance as the sole ground. At the conclusion
of the June 20, 2018 hearing, the court stated: ‘‘So [the] plaintiff established
its case for nuisance and the equitable factors do not offset that judgment
. . . .’’ The court later stated in its articulation that it had found all counts
of the complaint were proven. In any event, the court’s statement at the
time it rendered judgment establishes that judgment was rendered, at a
minimum, on the ground of nuisance.
   7
     General Statutes § 47a-32 provides: ‘‘In any action of summary process
based upon nuisance, that term shall be taken to include, but shall not be
limited to, any conduct which interferes substantially with the comfort or
safety of other tenants or occupants of the same or adjacent buildings
or structures.’’
   8
     We do not address the issue of whether there was sufficient evidence
for the court to conclude that judgment should be rendered on the ground
of nuisance; the inquiry necessary to address that issue would include the
question of whether the defendant committed acts or omissions of substan-
tially the same character as those referenced in the pretermination notice.
The issue of the sufficiency of the evidence is different from the jurisdictional
issues raised in the defendant’s posttrial motions and on appeal.
  9
    Additionally, nuisance, as defined in § 47a-32, is referred to as a violation
of a tenant’s responsibilities in § 47a-11 (g).